Title: Thomas Jefferson to Nicolas G. Dufief, 22 August 1813
From: Jefferson, Thomas
To: Dufief, Nicholas Gouin


          
            Dear Sir Monticello Aug. 22. 13.
            I am desirous of sending to mr John Adams late Presidt of the US. at Quincy, Mass. a copy of Priestley’s ‘Doctrines of heathen philosophy compared with those of revelation’ printed at Northumberland Pensva in 1804. will you be so good as to procure one, and inclose it to him by mail ‘de ma part.’ be so good as to chuse the best binding you find ready prepared, and to place the article to my account. I would wish it to go on without delay, as I give him reason to expect by a letter which goes by this mail. Accept the assurance of my esteem & respect.
            Th:
                Jefferson
          
          
            Note by TJ at foot of text: added P.S. for 6. leaves from pa. 433. to 444. of his Fr. & Eng. dict:
          
        